DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 07/11/2022 for response of office action mailed on 04/12/2022. Claim 8 is currently amended. No claim is added. Claim 7 and 13 are cancelled. Claims 1-6, 8-12 and 14-15 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 8, filed on 07/11/2022, with respect to the rejection under 35 U.S.C 112 indefinite (lack of antecedent) overcame the rejection, therefore the rejection has been withdrawn.
Applicant’s arguments to claim 1, filed on 07/11/2022, with respect to the rejection under 35 U.S.C 112 (a) overcame the rejection, therefore the rejection has been withdrawn.
Applicant’s arguments on independent claim 1 with respect to the rejections under 35 U.S.C 103, filed on 07/11/2022, have been considered, they are not persuasive.
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Regarding argument on claim 1 on page 11, applicant first argues that “the combination of cited references does not teach checking the blockchain data structure by validating the at least one block based on a plurality of successive blocks in a blockchain, configuring the device depending on the device configuration information item in the case of a successful check of the blockchain data structure, where in the device does not perform an independent check of the validity of the at least one transaction”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, Chen teaches the cryptographic checksum identifier of previous block can be used to find the previous block in the chain (Para. 0035 and Para. 0040) and the block on the blockchain is validated by the other nodes in the network (Para. 0043). Third, each block contains many of transactions/messages with configuration data for the device (Para. 0056), At last, configuring the device by running configuration and installation process after identifying one or more of the data blocks directed to the device (Para. 0075; Claim 1), therefore the validation and checking are all part of the method for securely configuring the device. 
Applicant further argues that “Chen teaches away from this limitation” regarding the limitation of “wherein the device does not perform an independent check of the validity of the at least one transaction”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, Chen teaches user devices can be full nodes of the peer-to-peer network in which they perform full or limited mining processes (Para. 0048), i.e, the device is capable of performing certain mining functions which includes verifying validity of the transactions inside the Bock. Second, Chen also teaches examining one or more of the data blocks for a message directed to the device and verifying the message is sent by an authorized entity before configuring the device (claim 1). The fact that Chen teaches perform two checks dose not mean that Chen teaches away. Chen can easily just perform one check before configuring the device. 
Applicant further argues that “Milazzo appears to be silent on the issue” regarding the limitation of “wherein the device does not perform an independent check of the validity of the at least one transaction”. Examiner carefully reviewed applicant’s argument but respectfully disagree.  Milazzo teaches perform check on validity of either on block or on the transactions inside the block (Para. 0042), which means there is an option for the device to either check the validity at either block level or transaction level. When the device only check the validity at block level, it does not check the validity at the transaction level. 
Applicant presents no further arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, 8, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20160261685, hereinafter Chen) in view of Milazzo et al. (US20170279783, hereinafter Mil). 
Regarding claim 14 and 1, Chen teaches a component (Chen: deferred configuration/instruction module (800) inside of device (700); Fig. 7 and Fig. 8) for securely configuring a device (Chen: Abstract), comprising – an interface device (Chen: blockchain communication proxy module (805) is used to interface with the blockchain network (105); Fig. 8; Para. 0098-0099) for ascertaining a blockchain data structure based on a cryptocurrency, wherein the blockchain data structure has at least one block  with transaction data (Chen: the blockchain communication proxy module (805) leveraging the blockchain to retrieve and store configuration data; Para. 0099; network (105) maintains the blockchain which supports cryptocurrency; Para. 0033; the blockchain includes blocks with transactions; Para. 0035), and for ascertaining at least one transaction associated with the transaction data, wherein the transaction includes a device configuration information item (Chen: blockchain communication proxy module (805) receives messages from the blockchain, validates the message; Para. 0099; each message includes configuration-related data for the device; Para. 0055-0056) and wherein the transaction data specify an association of the device configuration information item to the device and configuration data associated with the device are ascertained therefrom (Chen: a message 262 may comprise a unique identifier of the recipient of the message; Fig. 2; Para. 0060; Para. 0055-0056; blockchain communication proxy module (805) receives messages from the blockchain, validates the message; Para. 0098-0099); a first processor for checking the blockchain data structure by validating the at least one block based on a plurality of successive blocks in a blockchain (Chen: each node can independently verify the integrity and chronological order of the blockchain based on linking data that links one block to its previous block in the blockchain; Para. 0035; Para. 0040; any devices can be full node performing full mining functions, Para. 0048; claim 1); and a second processor for configuring  the device depending on the device configuration information item when the first processor successfully checks the blockchain data structure  (Chen: device executes deferred instructions indicated in the message, Abstract; following authenticated; an auto-configuration process is initiated on the device….. the device completes the installation and configuration process; Para. 0075; claim 1). 
Yet, Chen does not explicitly teach wherein the component does not perform an independent check of the validity of the at least one transaction.
However, in the same field of endeavor, Mil teaches wherein the component does not perform an independent check of the validity of the at least one transaction (Mil: nodes that maintain the blockchain can validate either block or transactions within the block; Para. 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Chen to include wherein the component does not perform an independent check of the validity of the at least one transaction as disclosed by Mil. One of ordinary skill in the art would have been motivated to make this modification in order to validate a block as suggested by Mil (Mil: Para. 0042 and 0043). 
Regarding claim 2, combination of Chen and Mil teaches the method as claimed in claim 1. In addition, Chen teaches wherein the device configuration information item includes a configuration of the device, a test value of a configuration of the device and a reference to a configuration (Chen: Para. 0056: the message 222 may include instructions, such as configuration-related data, for the device. In embodiments, this configuration-related data may be a link to configuration data, or may be the configuration data itself. In embodiments, the configuration-related data may be a program, a container, or a link to a program. In embodiments, a link to a program may comprise a unique identifier or an address to a program (or byte code) in the block chain, may be a link to an application available outside the block chain, or a combination thereof; Para. 0075: following authenticated, the device obtains (405) the configuration-related instructions from the block chain. In embodiments, an auto-configuration process is initiated (410) on the device where it decides if the configuration process requires additional data or instructions from other sources to complete. If appropriate or required for the particularly configuration instructions, the device may download (415) code (software, firmware, or both) for the configuration. In embodiments, the download may be from one or more blocks in the block chain, from a website, from a cloud resource, etc. Alternatively or additionally, the particular software and/or firmware may be stored in memory in the device and the instructions from the block chain unlock (e.g., unencrypt it) or otherwise allow access to it. With configuration instructions and the necessary code, the device completes (420) the installation and configuration process).
Regarding claim 3, combination of Chen and Mil teaches the method as claimed in claim 1. In addition, Chen teaches wherein the block has a checksum formed by the transaction or a plurality of transactions as transaction data and the transaction or the plurality of transactions are validated by the checksum by a blockchain node (Chen: Para. 0036: the new transactions are added to the block chain using a distributed consensus system that confirms these pending transactions by including them in the block chain through a process commonly referred to as “mining.” Mining enforces a chronological order in the block chain and helps create and maintain integrity of the system. For transactions to be confirmed during the mining process, the transactions must be packed in a block and linked to the prior block, all according to a set procedures involving cryptography (e.g., cryptographic checksums); Para. 0043: Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the peer-to-peer network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum. The network nodes express their acceptance of the new block by working on creating the next (prototype) block in the chain, a block with a different set of transactions, and (most likely) a different nonce value. The cryptographic checksum identifier of the newly accept block will be included in the prototype block to maintain the integrity of the chain). 
Regarding claim 4, combination of Chen and Mil teaches the method as claimed in claim 1. In addition, Chen teaches wherein the transaction data or the transaction are secured by a cryptographic checksum and a check of the transaction data or the transaction is carried out with the aid of the cryptographic checksum and a cryptographic key (Chen: Para. 0043: Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the peer-to-peer network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum. The network nodes express their acceptance of the new block by working on creating the next (prototype) block in the chain, a block with a different set of transactions, and (most likely) a different nonce value. The cryptographic checksum identifier of the newly accept block will be included in the prototype block to maintain the integrity of the chain; Para. 0057: the message 222 may include a way for authenticating the message. For example, in embodiments, the message 222 may include a digitally signed message checksum as way to verify the message. For example, the sender of the message may digitally sign a checksum or hash of the message using his or her private key. A receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key). 
Regarding claim 6, combination of Chen and Mil teaches the method as claimed in claim 4. In addition, Chen teaches wherein a key of a key pair used within the blockchain data structure is used as a cryptographic key (Chen: Para. 0057: the message 222 may include a way for authenticating the message. For example, in embodiments, the message 222 may include a digitally signed message checksum as way to verify the message. For example, the sender of the message may digitally sign a checksum or hash of the message using his or her private key. A receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key). 
Regarding claim 8, combination of Chen and Mil teaches the method as claimed in claim 1. In addition, Chen teaches wherein a plurality of partial configurations for the device are ascertained from the device configuration information item and the device is configured in accordance with the plurality of partial configurations (Chen: Para. 0078: the device obtains (505) the instructions from the block chain. Given the instructions, the device takes (510) one or more actions based upon the received instructions; Para. 0079: the actions may include the device downloading data (software, firmware, data, or combinations thereof), accessing or deleting data from the device, sending one or more messages, activating or deactivating one or more features on the device, securing contents on or within the device, gathering data, reporting data).
Regarding claim 10, combination of Chen and Mil teaches wherein the device configuration information item has project planning parameters, mode of operation information items, license or authorization information items, secure zone information items, information items in relation to patches or software updates, association information items of the device in relation to a backend, prescriptions for admissible configuration settings and/or contract information items for incentive-able configuration settings (Chen: Para. 0056: the message 222 may include instructions, such as configuration-related data, for the device. In embodiments, this configuration-related data may be a link to configuration data, or may be the configuration data itself. In embodiments, the configuration-related data may be a program, a container, or a link to a program. In embodiments, a link to a program may comprise a unique identifier or an address to a program (or byte code) in the block chain, may be a link to an application available outside the block chain; Para. 0049: a computer may be instructed to load a new version of firmware) ((examiner note: Claim 1 recites “project planning parameters”, “license”, “secure zone” “mode of operation information”, contract information”, association information related to a backend” etc. These describe what contains inside the configuration data. However, these recited parameters not processed or used to carry out any steps or functions that rely on these particular parameters recited in the claims. Therefore, these claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 11, combination of Chen and Mil teaches the method as claimed in claim 1. In addition, Chen teaches wherein functionalities of the device or parameters are adapted, or actions are carried out by the device, as a result of the configuring process (Chen: Para. 0078: the device obtains (505) the instructions from the block chain. Given the instructions, the device takes (510) one or more actions based upon the received instructions; Para. 0079: the actions may include the device downloading data (software, firmware, data, or combinations thereof), accessing or deleting data from the device, sending one or more messages, activating or deactivating one or more features on the device, securing contents on or within the device, gathering data, reporting data). 
Regarding claim 12, combination of Chen and Mil teaches the method as claimed in claim 1. In addition, Chen teaches wherein current transaction data of a configuration process are generated by the device for storage in a current block of a blockchain as a result of the configuring process (Chen: Para. 0058: the block chain 205 may be used to send messages regarding the confirmation, configuration status, results information, or other data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260; Para. 0062: the message 262 includes data (e.g., confirmation of receipt of the message, confirmation of configuration, configuration status, results information, or other data)). 
Regarding claim 15, combination of Chen and Mil teaches the method as claimed in claim 2. In addition, Chen teaches wherein the reference to a configuration is a uniform resource identifier (Chen: Para. 0056: the message 222 may include instructions, such as configuration-related data, for the device. In embodiments, this configuration-related data may be a link to configuration data, or may be the configuration data itself. In embodiments, the configuration-related data may be a program, a container, or a link to a program. In embodiments, a link to a program may comprise a unique identifier or an address to a program (or byte code) in the block chain, may be a link to an application available outside the block chain). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mil, and further in view of Kiliccote (US7578436).
Regarding claim 5,  combination of Chen and Mil teaches the method as claimed in claim 4. 
Yet, the combination does not teach wherein a key of a centrally managed key pair is used as a cryptographic key.
However, in the same field of endeavor, Kiliccote teaches wherein a key of a centrally managed key pair is used as a cryptographic key (Kiliccote: Col. 10, line 63-64: using public keys that are stored locally or centrally managed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include  wherein a key of a centrally managed key pair is used as a cryptographic key as disclosed by Daniel. One of ordinary skill in the art would have been motivated to make this modification in order to protect transactions and confidential information as suggested by Kiliccote (Kiliccote: Col. 1, line 13-35). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mil, and further in view of Singh et al. (US20070097992, hereinafter Singh). 
Regarding claim 9, combination of Chen and Mil teaches the method as claimed in claim 8.
Yet, the combination does not teach wherein the partial configurations have priority specifications in order to prevent conflicts in the case of contradictory partial configurations.
However, in the same field of endeavor, Singh teaches wherein the partial configurations have priority specifications in order to prevent conflicts in the case of contradictory partial configurations (Singh: Para. 0041: Use of the configurable conflict resolution policies may prevent higher priority interfaces from being terminated upon detection of a conflicting configuration, i.e., when conflicts occur). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the partial configurations have priority specifications in order to prevent conflicts in the case of contradictory partial configurations as disclosed by Singh. One of ordinary skill in the art would have been motivated to make this modification in order to resolve configuration conflicts based on the priority as suggested by Singh (Singh: Para. 0017). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ford US20160261690: device configuration using blockchain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                      /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438